27 A.3d 1210 (2011)
208 N.J. 341
In the Matter of Andrew J. BREKUS, an Attorney at Law (Attorney No. XXXXXXXXX).
Nos. D-151 September Term 2010, 068901
Supreme Court of New Jersey.
October 5, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 11-104, concluding on the record certified to Board pursuant to Rule 1:20-4(f)(default by respondent), that ANDREW J. BREKUS, formerly of NEWTOWN SQUARE, PENNSYLVANIA, who was admitted to the bar of this State in 1986, and who has been suspended from the practice of law since September 1, 2008, by Orders of this Court filed July 2, 2009, and July 19, 2010, should be suspended from the practice of law for a period two years for violating RPC 8.1(b)(failure to cooperate with ethics authorities), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that ANDREW J. BREKUS is suspended from the practice of law for a period of two years and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; *1211 (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.